Citation Nr: 1631151	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  15-10 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an compensable rating for service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the U.S. Air Force from August 1952 to             June 1956. 

This case is before the Board of Veterans' Appeals (Board) from a July 2013           rating decision of the Department of Veterans Affairs (VA) Regional Office (RO)  in Lincoln, Nebraska, continuing a noncompensable (0 percent) evaluation for bilateral hearing loss.  Jurisdiction was later transferred to the RO in Oakland, California.

In November 2015, the Board issued a decision denying a claim for service connection for pulmonary nodules as a result of exposure to ionizing radiation or        as a result of exposure to Agent Orange, remanding the issue of an increased rating for hearing loss to the RO as Agency of Original Jurisdiction (AOJ). Upon remand a VA examination was conducted and in an April 2016 rating decision, the disability evaluation increased to 10 percent effective February 29, 2016.  Because this is not a complete grant of benefits, the claim is still on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

FINDING OF FACT

The Veteran's October 2012 VA audiological examination established hearing loss manifested by Level II in both ears.  Subsequently, those findings worsened on February 2016 re-examination to Level IV in both ears, though no higher under the applicable rating provisions.



CONCLUSION OF LAW

The criteria are not met to establish an increased rating for bilateral hearing loss, rated noncompensable prior to February 29, 2016, and 10 percent thereafter.            38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10; 4.85, Diagnostic Code 6100 (2016)


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.           §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2016).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. 

The Veteran has been provided satisfactory and timely VCAA notice through September 2012 notice correspondence in advance of the rating decision on appeal.  VA's duty to assist has been fulfilled through obtaining medical records and providing VA Compensation and Pension examination, the most recent audiological examination responsive to the Board's prior remand directive.  In furtherance of his claim the Veteran provided personal statements.  There also is no indication of further relevant evidence or information to obtain.  The Veteran did not request a hearing in this matter.  At this stage, the Board may fairly adjudicate his claim.  

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Hearing loss is evaluated by mechanical application of the rating schedule to measured hearing acuity.  See Lendenmann v. Principi, 3 Vet. App. 345, 349   (1992).  Evaluations range from 0 percent to 100 percent based on hearing thresholds on puretone audiometry at 1,000, 2,000, 3,000 and 4,000 Hertz, and this combined with results of controlled speech discrimination tests.

Essentially there are 11 distinct levels of hearing loss, from Level I for near normal, through Level XI for profound deafness.  The Level designation is determined by combining puretone audiometry results with controlled speech discrimination scores based on a rating table, found at Table VI.  Then the Level designation for each ear is combined under Table VII, and this provides the percentage rating for             hearing loss.

The Veteran filed a November 2011 formal claim for increased rating for bilateral hearing loss.

On October 2012 VA examination, the authorized audiological evaluation indicated pure tone thresholds, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
45
75
85
LEFT
15
20
70
85

The average of the pure-tone thresholds of the right ear was 55 decibels; the average of the left was 50 decibels.  Speech audiometry revealed speech recognition ability of 84 percent in the right ear and of 88 percent in the left ear.  As well, the Veteran indicated that his hearing loss impacted ordinary conditions of daily life, including his ability to work.  He described difficulty understanding any conversation especially if the person was not talking to him, and the need to turn up the television volume.  He also needed to keep his hearing aids at a high level of functioning.

In September 2013, the Veteran indicated that his hearing loss should be rated at 20 percent or more due to nerve damage sustained in service.  In a subsequent statement he indicated likely satisfaction with an overall rating of 10 percent.

There was VA examination of the ears December 2013 upon which the Veteran described a history of loss of hearing, and noises in the ears like wind blowing.  Apparently, however, there was no audiogram done.  It was primarily for this very reason that the Board requested a new examination in the November 2015 remand.

The Veteran was next examined February 2016.  In this instance audiological evaluation reevaluated pure tone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
55
70
85
LEFT
20
45
70
90

The average of the pure-tone thresholds of the right ear was 59 decibels; the average of the left was 56 decibels.  Speech audiometry revealed speech recognition ability of 76 percent in both ears.  The Veteran further reported wearing hearing aids, initially on a part time basis because noise bothered him, but now wearing them  full time on the medical advice that this would facilitate adaptation.    

The Board has before it complete audiometric data, and is able to therefore properly review this claim.  Applying the relevant VA rating criteria to the available audiometric data, the Veteran's hearing loss meets the criteria for a noncompensable rating prior to the February 29, 2016, examination and a 10 percent rating as of that date.  The audiometric hearing threshold findings obtained on the October 2012 VA Compensation and Pension examination show that the Veteran manifested Level II hearing loss in both ears.  This in turn amounts to a noncompensable rating under Table VII, also found at 38 C.F.R. § 4.85,       Diagnostic Code 6100.  The February 2016 results, when combining auditory acuity with speech discrimination scores under Table VI, show Level IV hearing loss in both ears.  By regulation, applying Table VII, a higher evaluation 10 percent is assigned for this level of disability.  Having considered the above, it is accurate to say that the Veteran's disability rating was correctly increased to 10 percent effective February 29, 2016 (the date of most recent VA examination).  

Accordingly, the preponderance of the evidence being unfavorable to this claim for increase beyond 10 percent from February 29, 2016, the claim must be denied.        The benefit-of-the-doubt doctrine does not apply under the circumstances.                    See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet.App. 484 (2016). Accordingly, referral for consideration of 38 C.F.R. § 3.321(b)(1) on a collective basis is not warranted in this case.

On an individual basis, the Board is mindful of the competently reported symptoms the Veteran experiences related to his hearing loss - turning up the television and difficulty with background conversations, as well as his reported required use of hearing aid devices.  Ultimately, the applicable rating standard under the VA rating schedule is an objective one, however, that requires VA to literally apply numerical standards taken from validated audiometric testing. See Martinak v. Nicholson, 21 Vet. App. 447, 453-54 (2007) (determining that the procedure of audiometric testing in a sound-controlled room, contrary to the claimant's assertions, was sufficient for rating purposes). These objective levels incorporate the average impairment to employment due to impaired hearing, which includes such aspects of impaired hearing as turning up volume, wearing hearing aids, and having difficulty hearing, i.e. with background conversation. Thus, these symptoms do not present an unusual or exceptional disability picture that is not contemplated by the schedular rating, and referral for extraschedular consideration is not warranted. 38 C.F.R. 3.321(b)(1) (2015).


ORDER

The claim for increased rating for bilateral hearing loss, rated noncompensable before February 29, 2016 and 10 percent thereafter, is denied.





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


